—In a proceeding pursuant to CPLR article 75 to stay arbitration of a claim for underinsured motorist benefits, the petitioner appeals from an order of the Supreme Court, Nassau County (Adams, J.), dated May 17, 2000, which granted the motion of the respondent James O. Williams to reargue the petition, and upon reargument, denied the petition.
Ordered that the order is affirmed, with costs.
The Supreme Court correctly determined that the appellant’s insured met all of the prerequisites to make a claim against the appellant for underinsured motorist benefits. The insured was excused from his failure to obtain the appellant’s consent to his settlement of his action against the parties who injured him because the release he executed sufficiently preserved the appellant’s subrogation rights (see, Weinberg v Transamerica Ins. Co., 62 NY2d 379; Matter of Federal Ins. Co. v Stechman, 192 AD2d 531; cf., Wisotsky v Oak Leasing Corp., 212 AD2d 527; Matter of State Farm Mut. Ins. Co. v Lopez, 163 AD2d 390).
The appellant’s remaining contentions are without merit. Santucci, J. P., S. Miller, Luciano and Feuerstein, JJ., concur.